Name: 96/89/EC: Council Decision of 12 January 1996 appointing two members and three alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 1996-01-27

 Avis juridique important|31996D008996/89/EC: Council Decision of 12 January 1996 appointing two members and three alternate members of the Committee of the Regions Official Journal L 021 , 27/01/1996 P. 0066 - 0066COUNCIL DECISION of 12 January 1996 appointing two members and three alternate members of the Committee of the Regions (96/89/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof,Having regard to the Council Decision 94/65/EC of 26 January 1994 appointing members and alternate members of the Committee of the Regions for the period 26 January 1994 to 25 January 1998 (1),Whereas two members' seats have become vacant on the Committee of the Regions following the resignations of Mr Sergio Cortopassi and Mr Johannes Rau, which were notified to the Council on 24 October 1995 and 9 January 1996 respectively;Whereas three alternate members' seats have become vacant on the Committee of the Regions following the resignations of Mr Guiseppe Martellotta, Mr Erwin Huber and Mr Wolfgang Clement, which were notified to the Council on 30 November 1995, 4 December 1995 and 9 January 1996 respectively;Having regard to the proposals from the German and Italian Governments,HAS DECIDED AS FOLLOWS:Sole Article 1. Mr Gianfranco Lamberti is hereby appointed a member of the Committee of the Regions in place of Mr Sergio Cortopassi for the remainder of the latter's term of office, which runs until 25 January 1998.Mr Loke Mernizka is hereby appointed a member of the Committee of the Regions in place of Mr Johannes Rau for the remainder of the latter's term of office, which runs until 25 January 1998.2. Mr Salvatore di Stasio is hereby appointed an alternate member of the Committee of the Regions in place of Mr Guiseppe Martellotta for the remainder of the latter's term of office, which runs until 25 January 1998.Mr Kurt Falthauser is hereby appointed an alternate member of the Committee of the Regions in place of Mr Erwin Huber for the remainder of the latter's term of office, which runs until 25 January 1998.Mr Michael Vesper is hereby appointed an alternate member of the Committee of the Regions in place of Mr Wolfgang Clement for the remainder of the latter's term of office, which runs until 25 January 1998.Done at Brussels, 12 January 1996.For the CouncilThe PresidentW. LUCCHETTI(1) OJ No L 31, 4. 2. 1994, p. 29.